DISMISS; and Opinion Filed December 16, 2013.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00992-CV

                                JAMES PITTS, Appellant
                                         V.
                            WELLS FARGO BANK, NA, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-01680-C

                             MEMORANDUM OPINION
                           Before Justices O’Neill, Myers, and Brown
                                   Opinion by Justice Brown
       Before the Court is appellee’s November 18, 2013 motion to dismiss the appeal for
failure to prosecute. Appellant did not file a response to appellee’s motion.
       In a postcard notice dated July 19, 2013, the Court informed appellant that the required
$175 filing fee was past due. We instructed appellant to pay the fee within ten days and
cautioned him that failure to do so would result in dismissal of the appeal without further notice.
See TEX. R. APP. P. 42.3(c).       As of today’s date, appellant has not paid the filing fee.
Accordingly, we grant appellant’s motion and dismiss the appeal for want of prosecution. See
TEX. R. APP. P. 42.3(b) & (c).




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE
130992F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES PITTS, Appellant                              On Appeal from the County Court at Law
                                                    No. 3, Dallas County, Texas.
No. 05-13-00992-CV        V.                        Trial Court Cause No. CC-13-01680-C.
                                                    Opinion delivered by Justice Brown.
WELLS FARGO BANK, NA, Appellee                      Justices O’Neill and Myers, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, WELLS FARGO BANK, NA, recover its costs of this
appeal from appellant, JAMES PITTS.


Judgment entered this 16th day of December, 2013.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             –2–